Title: From George Washington to John Armstrong, 10 January 1783
From: Washington, George
To: Armstrong, John


                        
                            Dear Sir;
                            Newburgh Jany 10th 1783
                        
                        By Major Armstrong I had the honor to receive your favor of the 10th of Octr—and in overlooking a bundle of
                            unanswered letters I discovered among them another from you of the 29th of June which had got there by mistake—as it
                            required an immediate reply. It is rather out of Season, to assign causes at this late hour for the continuence of the
                            Pensylvania Recruits at Carlisle—but the truth of the matter is they were not properly speaking, under my immediate orders;
                            tho’ in consequence of applications from the Officer Commanding I did give directions so far as respected their
                            Supplies, & the preparations of them for the Field. You know, that by a Resolve of Congress the Troops of
                            Pensylvania are designated part of the Southern Army—The Officer commanding which, and the States Interested in the
                            event, were constantly urging the March of them to the place of their destination—On the other hand, the difficulty in
                            fitting them for the length of that March, & the probability (in my judgment) of its being an unnecessary one, caus’d me
                            to delay the final Orders for it; especially as I had reason: at that time to expect something
                            serious in this Quarter. Under these circumstances I could not without the sanction of Congress (which I knew could not be
                            obtained without long and warm debates, if at all) have ordered them upon the Frontiers of Pensylvania. These were the
                            Reasons wch operated in my mind to the prevention of yrs & the wishes of the settlers named in your Letter of the
                            29th of June.which, by mistake, has remained unacknowledged till this time.
                        We have been & now are, in a disagreeable State of suspense respecting Peace or War. My opinion of
                            the matter, ever since the death of the Marqs of Rockingham & Secession of Mr Fox, Burke &ca has been uniformly
                            the same; & no late European accts that I have met with, has given me cause to alter it. It is, that no Peace
                            would take place before the meeting of the British Parliament; and that it would even then,
                            depend upon the influence of the Crown & strength of the contending Parties. That previous to the Session, the British
                            Negociators would be employed in Intrieguing—In an investigation of Powers—hearing propositions—and probing the Intentions of the Belligerent Powers to the
                            Bottom—the latter being accomplished, the Minister (Lord Shelburne) if he found himself upon slippery ground—or that the
                            voice of the People was loud for Peace, would inform the Parliament, that after many Months spent in Negociation, such are
                            the best Terms he can obtain. and, as they involve consequences of the greatest National concern, & have been the
                            Subject of Seven years war & debate—it now rests with Parliament to accept them—or provide vigorously for the
                            prosecution of the War—this would place the matter upon the broadest basis—remove responsibility from his door—&
                            blunt the edge of opposition: which, otherwise, I am perswaded will be very keen. The King, having by his Letters Patent,
                            authorized Mr Oswald to treat with any Comr or Commissioners from the United States of America, is certainly a great point
                            gained but it was unavoidable on the part of England, as our Commissioners would not enter upon business with Mr Oswald
                            without—and the Minister dared not to meet the Parliament without having attempted something under the Peace Bill, which
                            passed the Session before. Upon the whole, I am of opinion that the terms of Peace were agreed on before the Adjournment
                            for the Christmas Hollidays—or that we shall have at least another Campaign—how well the States
                            are provided for the continuance of the War, let their Acts, & their policy answer. The army, as usual, are without Pay—and a great part of the Soldiery without Shirts—and tho’ the patience of
                            them is equally threadbear, the States seem perfectly indifferent to their cries. In a word, if one was to hazard for them
                            an opinion, upon this subject, it would be, that the Army had contracted such a habit of encountering distress &
                            difficulties—and, of living without money, that it would be impolitic & injurious to introduce other customs in it! We
                            have however, but this depended upon ourselves, built the most comfortable Barracks in the vicinity of this place that the
                            Troops have ever yet been in.
                        I offer you the compliments of the Season & wish you may possess health & spirits to enjoy,
                            after we shall have seated ourselves under our own Vines & Fig trees, if it is the gracious will of Providence to
                            permit it, the return of many happy years. With great truth & sincerity I am Dr Sir Yr Most Obedt &
                            Affecte Servt
                        
                            Go: Washington
                        
                        
                            P.S. Your Son was well a day or two ago. & is so now I believe.
                        
                    